Title: From James Madison to Mackay & Campbell, 14 May 1821
From: Madison, James
To: Mackay & Campbell


                
                    Gentn
                    May 14. 1821
                
                I am to receive from Mr. Cazenove of Alexa several Bbles &ca which I took the liberty of requesting him to address to your care. Shd they have come to hand, the Waggoner Aleck will bring them up. The cost of these articles is $243.36. If you can witht. inconvenience make Mr. C. this remittance you will oblige me: if not let me know. I have a little more flour to send down wch. will follow the Tob. now occupying my Waggons; & wch I wish to hasten to Liverpool as much as I can. There will be abt. 14 Hhds. for which I must get to provide a freight. How soon may I expect to get it into a situation authorizing me to draw a Bill.
                The Bearer will bring also a Garden Watering Pot if you can have one delivered to him.
            